Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-1, filed on the date hereof, of Oxygen Biotherapeutics, Inc. formerly Synthetic Blood International, Inc. (a development-stage enterprise) (the “Company”) of our report dated July 24, 2012 with respect to the consolidated financial statements of the Company included in the Company’s Annual Report on Form10-K, for the year ended April 30, 2012, filed on July 24, 2012. /s/ Cherry Bekaert LLP (formerly named Cherry, Bekaert & Holland, L.L.P.) Raleigh, North Carolina March 22, 2013
